Exhibit 10.68

Jazz Pharmaceuticals

Amendment No. 1 to

Amended and Restated Xyrem License and Distribution Agreement

This Amendment No. 1 (the “Amendment”) to the Amended and Restated Xyrem License
and Distribution Agreement dated as of June 30, 2006 (the “Agreement”) by and
between Jazz Pharmaceuticals, Inc., having its principal place of business at
3180 Porter Drive, Palo Alto, California 94304, USA (together with its
Affiliates, “Jazz Pharmaceuticals”) and UCB Pharma Limited, a company organized
under the laws of England having its principal place of business at 208 Bath
Road, Slough, Berkshire, SL1 3WE (together with its Affiliates, “UCB”), is
entered into as of the 21 day of December, 2007 (the “Execution Date”).
Capitalized terms not otherwise defined herein shall have the same meanings as
in the Agreement.

RECITALS

WHEREAS, in accordance with Section 17.5 of the Agreement, the parties wish to
amend the Agreement to revise certain terms and conditions governing the
disposition of Product by UCB upon termination of the Agreement.

NOW THEREFORE, in consideration of the mutual agreements and covenants set forth
hereinafter and in the Agreement and other good and valuable consideration,
receipt of which is hereby acknowledged, Jazz Pharmaceuticals and UCB hereby
agree as follows:

 

  1. Amendment of Rights and Obligations on Termination. Jazz Pharmaceuticals
and UCB hereby amend Section 14.5 to remove the last clause of
Section 14.5(iii), so that Section 14.5(iii) will read as follows: “Jazz
Pharmaceuticals may, if UCB elects not to pursue its sell-off rights under
Section14.7, repurchase UCB’s inventory of non-obsolete and non-expired Product
at the price paid by UCB for such Product or direct UCB to sell them to the
Third Party or parties selected by Jazz Pharmaceuticals at the price paid by
UCB.”

 

  2. Amendment of Sell-Off Period. Jazz Pharmaceuticals and UCB hereby amend and
restate Section 14.7 in its entirety to read as follows:

“14.7 Sell-Off Period. Notwithstanding anything to the contrary in Section 14.4
hereto, upon expiration or termination of this Agreement, UCB shall have the
right to continue to distribute its existing inventory of non-expired Product
for a period of twelve (12) months after the effective date of expiration or the
effective date of termination of this Agreement as the case may be. Any such
continued distribution shall be in accordance with all applicable laws and
regulations and the terms of this Agreement.”

 

  3. No Other Changes. Except as provided in this Amendment, the Agreement
remains in full force and effect as originally executed.

 

  4. Governing Law. This Amendment will be governed by and interpreted in
accordance with the internal laws of the State of New York, without regard to
its conflicts of laws rules.

 



--------------------------------------------------------------------------------

  5. Headings. Headings in this Amendment are for convenience of reference only
and shall not be considered in construing this Amendment.

 

  6. Severability. If any provision of this Amendment is held unenforceable by a
court or tribunal of competent jurisdiction because it is invalid or conflicts
with any law of any relevant jurisdiction, the validity of the remaining
provisions shall not be affected. In such event, the parties shall negotiate a
substitute provision that, to the extent possible, accomplishes the original
business purpose.

 

  7. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original, but both of which together shall constitute
one and the same instrument. Signatures provided by facsimile transmission shall
be deemed to be original signatures.

IN WITNESS WHEREOF, the parties have executed this Amendment by their duly
authorized representatives as of the Execution Date.

 

UCB PHARMA LIMITED   By:   /s/ Tim Stow   /s/ Mark Hardy Name:   Tim Stow   Mark
Hardy Title:   VP Legal Affairs   VP UK Corporate Services By:     Name:  
Title:  

JAZZ PHARMACEUTICALS, INC. By:   /s/ Jason Levin Name:   Jason Levin Title:  
Vice President, Licensing & Acquisitions

 

2